 Case: 2:20-cv-04830-MHW-EPD Doc #: 1 Filed: 09/15/20 Page: 1 of 11 PAGEID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 SASHA ALLEMAN, on behalf of herself             )
 and all other similarly situated persons,       )
                                                 )    CASE NO. _______________
                    Plaintiff,                   )
                                                 )
   v.                                            )    COLLECTIVE AND CLASS ACTION
                                                 )    COMPLAINT
 LPS SERVICES, LLC,                              )
                                                 )    JURY DEMAND ENDORSED HEREON
                  Defendant.                     )
                                                 )

        Plaintiff Sasha Alleman files this Complaint against Defendant LPS Services, LLC

(Defendant LPS Services), seeking all available relief under the Fair Labor Standards Act of 1938,

29 U.S.C. § 201, et seq. (FLSA); and Ohio Revised Code (O.R.C.) § 4111.03(D) (Ohio Overtime

Law) and § 4113.15 (Ohio Prompt Pay Act or OPPA). The following allegations are based on

personal knowledge of Plaintiff’s own conduct, and upon information and belief as to the conduct

and acts of others:

                                        INTRODUCTION

        1.       This case challenges policies and practices of Defendant that violate the FLSA and

the Ohio Wage Laws.

        2.       Plaintiff brings this case as a collective action on behalf of herself and other

similarly situated persons who have joined or may join this case pursuant to 29 U.S.C. § 216(b)

(the Opt-Ins).

        3.       Plaintiff also brings this case as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of herself and others like her who worked for Defendant in Ohio and suffered the same

harms described below.



                                                  1
 Case: 2:20-cv-04830-MHW-EPD Doc #: 1 Filed: 09/15/20 Page: 2 of 11 PAGEID #: 2




                                  JURISDICTION AND VENUE

         4.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C.

§1331 and 29 U.S.C. § 216(b).

         5.      Venue is proper in this judicial district and division pursuant to 28 U.S.C. § 1391(b)

because a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

this judicial district.

         6.      The Court has supplemental jurisdiction over the asserted Ohio claims pursuant to

28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the same

case or controversy.

                                              PARTIES

         7.      At all times relevant, Plaintiff has been a citizen of the United States was employed

by Defendant in this district and division. Plaintiff’s written consent to join is attached as Exhibit

A.

         8.      Defendant LPS Services is a Pennsylvania limited liability company registered to

do business in Ohio and who employed Plaintiff in Belmont County, Ohio. Defendant LPS

Services can be served through its registered agent: Registered Agents Inc., at 6545 Market Ave.

N Suite 100, North Canton, OH 44721. Defendant LPS Services was formerly known as Lexus

Protection Services, LLC until June 11, 2018, according to its filings with the Ohio Secretary of

State.

                                    FACTUAL ALLEGATIONS

         9.      At all times relevant, Defendant was an “employer” within the meaning of the

FLSA and the Ohio Wage Laws.




                                                   2
    Case: 2:20-cv-04830-MHW-EPD Doc #: 1 Filed: 09/15/20 Page: 3 of 11 PAGEID #: 3




         10.     At all relevant times, Plaintiff and those similarly situated were “employees” of

Defendant.

         11.     At all relevant times, Defendant was an enterprise within the meaning of 29 U.S.C.

§ 203(r), and an enterprise engaged in commerce or in the production of goods for commerce

within the meaning of 29 U.S.C. § 203(s)(1).

         12.     Defendant provides “full-service private security” in Pennsylvania, West Virginia,

Ohio, Kentucky, and Florida.1

         13.     Defendant employed Plaintiff and those similarly situated as hourly, non-exempt

security officers.

         14.     Plaintiff worked for Defendant providing oilfield security for approximately six

months until approximately August 2020. Her hourly rate was approximately $12.00 per hour.

         15.     Plaintiff mostly worked at the Titan pad and Rammunition pad, both in Jacobsburg,

Ohio.

                                      Unpaid Pre-Shift Work

         16.     Defendant has a policy and practice of not paying Plaintiff and similarly situated

employees for all work performed which results in unpaid overtime.

         17.     Plaintiff and others similarly situated are and/or were required to arrive at work at

least 10 minutes early to exchange pass down or shift change with the security officer working the

preceding shift. Specifically, Defendant instructs that it is mandatory that employees’ arrival time

is always at least 10 minutes prior to their start time to allow for proper change of shift procedures.

         18.     This requirement to always arrive at least 10 minutes early is part of Defendant’s

mandate to ensure the safety and security of the location, equipment, and workers.



1
    http://www.lpsservices.us/ (last viewed 9/14/2020).


                                                   3
 Case: 2:20-cv-04830-MHW-EPD Doc #: 1 Filed: 09/15/20 Page: 4 of 11 PAGEID #: 4




          19.   This pre-shift compensable work was necessary, indispensable, integral, and

intrinsic to the jobs that Plaintiff and those similarly situated were hired to do in providing security.

          20.   This compensable work was the first preliminary activity of their workday and

could not be dispensed with. Plaintiff and those similarly situated could not perform of the rest of

the days’ duties without first performing this pre-shift compensable work. For example, in

providing security, it is critical that the next shift knows of the events that occurred on the

preceding shift and to be informed of things to be aware of on their own shift.

          21.   Likewise, performing the proper change of shift procedures at the end of their shifts

was the last principle activity of their day’s work. And the next security officer was required to

arrive early to receive proper change of shift procedure.

          22.   However, Defendant did not pay them for the time spent performing this

compensable work. Rather, Defendant paid them only from the shift start to the shift end times.

          23.   Plaintiff and others similarly situated regularly worked more than 40 hours in a

workweek.

          24.   Because Defendant failed to pay Plaintiff and others similarly situated for

compensable time arriving at least 10 minutes early to perform shift change, Defendant failed to

pay them all overtime compensation earned at a rate of at least one and one-half times their regular

rates for hours worked in excess of 40 in a workweek.

          25.   Defendant willfully violated the FLSA and the Ohio Wage Laws by failing to pay

Plaintiff and those similarly situated all overtime compensation earned as described herein.

                           COLLECTIVE ACTION ALLEGATIONS

          26.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.




                                                   4
 Case: 2:20-cv-04830-MHW-EPD Doc #: 1 Filed: 09/15/20 Page: 5 of 11 PAGEID #: 5




       27.     Plaintiff brings this case as a “collective action” pursuant to 29 U.S.C. § 216(b) on

behalf of the following collective:

               All present and former full-time hourly security officers, and those with
               similar duties but other titles, employed by Defendant during the period three
               (3) years preceding the commencement of this action through its final
               disposition (“FLSA Collective”).

       28.     Such persons are “similarly situated” with respect to Defendant’s FLSA violations

in that all were hourly employees of Defendant, and all were subjected to and injured by

Defendant’s unlawful practices of failing to pay them all overtime hours worked.

       29.     The FLSA Collective Members have the same claims against Defendant for unpaid

overtime compensation as well as for liquidated damages, attorneys’ fees, and costs.

       30.     Conditional certification of this case as a collective action pursuant to 29 U.S.C.

§216(b) is proper and necessary so that such persons may be sent a Court-authorized notice

informing them of the pendency of this action and giving them the opportunity to “opt in.”

       31.     Plaintiff cannot yet state the exact number of similarly situated persons but

estimates approximately 100 similarly situated employees during the relevant time period. Such

persons are readily identifiable through the payroll records that Defendant are presumed to have

maintained and were required to maintain pursuant to the FLSA and Ohio law.

       32.     To the extent Defendant failed to keep records as required by law, Plaintiff and those

similarly situated are entitled to a reasonable estimate of hours worked.




                                                  5
 Case: 2:20-cv-04830-MHW-EPD Doc #: 1 Filed: 09/15/20 Page: 6 of 11 PAGEID #: 6




                         OHIO RULE 23 CLASS ACTION ALLEGATIONS

       33.     Plaintiff further brings this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3) on

behalf of herself and the following class:

               All present and former full-time hourly security officers, and those with
               similar duties but other titles, employed by Defendant during the period two
               (2) years preceding the commencement of this action through its final
               disposition (“Ohio Class”).

       34.     The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state the exact size of the potential Ohio Class, which will be in Defendant’s

records if kept, but estimates that it is more than approximately 30 individuals in Ohio within the

relevant time period.

       35.     There are questions of law or fact common to the Ohio Class including: whether

Defendant failed to pay them for all hours worked and whether such underpayment of overtime

wages remain unpaid.

       36.     Plaintiff will adequately protect the interests of the Ohio Class Members. Her

interests are not antagonistic to but, rather, are in unison with, the interests of the Ohio Class

Members. Plaintiff’s counsel has broad experience in handling class action wage-and-hour

litigation and is fully qualified to prosecute the claims of the Ohio Class in this case.

       37.     The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the class are common to each class as a whole and predominate over any

questions affecting only individual class members.

       38.     Class action treatment is superior to other available methods for the fair and

efficient adjudication of this controversy. Requiring Ohio Class Members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’



                                                  6
 Case: 2:20-cv-04830-MHW-EPD Doc #: 1 Filed: 09/15/20 Page: 7 of 11 PAGEID #: 7




fees, and demands on court resources. Many Ohio Class Members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

                                          COUNT ONE
                                     (Violations of the FLSA)

          39.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          40.   Plaintiff brings this claim for violation of the FLSA’s overtime provisions on behalf

of herself and the Opt-Ins who will join this case pursuant to 29 U.S.C. § 216(b).

          41.   Defendant is covered by the FLSA and the FLSA Collective Members were not

exempt from the protections of the FLSA.

          42.   Under the continuous workday rule, employees must be paid for all hours worked

starting with their first principle activity and ending with their last principle activity of the

workday.

          43.   The FLSA requires that non-exempt employees be paid at a rate of one and one-

half times their regular rate for every hour worked in excess of 40 in a workweek.

          44.   Defendant had a companywide policy of not paying the FLSA Collective Members

for compensable work performing shift-change which resulted in the underpayment of overtime

compensation earned for hours worked in excess of 40 in a workweek.

          45.   Defendant knew or should have known that its conduct described herein violated

the law. By engaging in these practices, Defendant willfully violated the FLSA and regulations

thereunder that have the force and effect of law.




                                                    7
 Case: 2:20-cv-04830-MHW-EPD Doc #: 1 Filed: 09/15/20 Page: 8 of 11 PAGEID #: 8




          46.   As a result of Defendant’s violations of the FLSA, Plaintiff and those similarly

situated were injured in that they did not receive all overtime compensation due to them. Section

16(b) of the FLSA entitles them to an award of “unpaid overtime compensation” as well as “an

additional equal amount as liquidated damages.” Section 16(b) of the FLSA further provides that

“[t]he court … shall, in addition to any judgment awarded to the plaintiff or Plaintiff, allow a

reasonable attorney's fee to be paid by the defendant, and costs of the action.”

          47.   As a result of Defendant’s practices, Plaintiff and the FLSA Collective Members

have been harmed in that they have not received wages due to them pursuant to the FLSA; and

because wages remain unpaid, damages continue.

                                       COUNT TWO
                         (Ohio Overtime and OPPA - Class Violations)

          48.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          49.   Defendant is an “employer” covered by the overtime requirements set forth in the

Ohio Wage Laws.

          50.   Plaintiff and those similarly situated are or were employees protected under the

Ohio Wage Laws.

          51.   Under the continuous workday rule, employees must be paid for all hours worked

starting with their first principle activity and ending with their last principle activity of the

workday.

          52.   The Ohio Overtime Law requires that non-exempt employees be paid for hours

worked in excess of 40 in a workweek at a rate of not less than one and one-half their regular rates.




                                                 8
 Case: 2:20-cv-04830-MHW-EPD Doc #: 1 Filed: 09/15/20 Page: 9 of 11 PAGEID #: 9




       53.     As employees of Defendant, Plaintiff and the Ohio Class Members work or worked

more than 40 hours in a workweek but were not paid all overtime compensation earned for hours

worked in excess of 40.

       54.     Defendant has a companywide policy of not paying the Ohio Class Members for

compensable work performing shift-change which resulted in the underpayment of overtime

compensation earned for hours worked in excess of 40 in a workweek.

       55.     Plaintiff and the Ohio Class Members are not exempt under the Ohio Wage Laws.

       56.     Defendant’s practice and policy of not paying Plaintiff and the Ohio Class Members

all overtime compensation earned at one and one-half times their regular rate of pay violated the

Ohio Overtime Law.

       57.     Additionally, the OPPA requires Defendant to pay Plaintiff and the Ohio Class

Members all wages, including overtime, on or before the first day of each month, for wages earned

by them during the first half of the preceding month ending with the fifteenth day thereof, and on

or before the fifteenth day of each month, for wages earned by them during the last half of the

preceding calendar month. See O.R.C. § 4113.15(A).

       58.     During relevant times, Plaintiff and the Ohio Class Members were not paid all

overtime wages earned within 30 days of performing the work. See O.R.C. § 4113.15(B).

       59.     Plaintiff’s and the Ohio Class Members’ earned overtime compensation remains

unpaid for more than 30 days beyond their regularly scheduled payday.

       60.     The OPPA provides for liquidated damages in an amount equal to six percent (6%)

of the amount of the claim still unpaid or two hundred dollars per pay period, whichever is greater.

       61.     By engaging in the above-mentioned conduct, Defendant willfully, knowingly,

and/or recklessly violated provisions of the Ohio Wage Laws.




                                                 9
Case: 2:20-cv-04830-MHW-EPD Doc #: 1 Filed: 09/15/20 Page: 10 of 11 PAGEID #: 10




       62.    As a result of Defendant’s practices, Plaintiff and the Ohio Class members have

been harmed in that they have not received wages due to them pursuant to the Ohio Wage Laws;

and because wages remain unpaid, damages continue.

       63.    Pursuant to the Ohio Revised Code, Plaintiff is entitled to attorneys’ fees and costs

incurred.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court:

       A.    Conditionally certify this case as a “collective action” pursuant to 29 U.S.C.
             §216(b), and direct that Court-approved notice be issued to similarly situated
             individuals informing them of this action and enabling them to opt-in;

       B.    Enter judgment against Defendant and in favor of Plaintiff, the Opt-Ins who join
             this case pursuant to 29 U.S.C. § 216(b), and the Ohio Class Members;

       C.    Award Plaintiff, and the collective and class she represents, actual damages for
             unpaid wages, and liquidated and statutory damages as provided under the FLSA
             and Ohio law;

       D.    Award Plaintiff, and the collective and class she represents, pre-judgment and/or
             post-judgment interest at the statutory rate;

       E.    Award Plaintiff, and the collective and class she represents, attorneys’ fees, costs,
             and disbursements; and

       F.    Award Plaintiff, and the collective and class she represents, further and additional
             relief as this Court deems just and proper.




                                               10
Case: 2:20-cv-04830-MHW-EPD Doc #: 1 Filed: 09/15/20 Page: 11 of 11 PAGEID #: 11




                                                               Respectfully submitted,

                                                               NILGES DRAHER LLC

                                                               /s/ Robi J. Baishnab
                                                               Robi J. Baishnab (0086195)
                                                               34 N. High St., Ste. 502
                                                               Columbus, OH 43215
                                                               Telephone:      (614) 824-5770
                                                               Facsimile:      (330) 754-1430
                                                               Email: rbaishnab@ohlaborlaw.com

                                                               Hans A. Nilges (0076017)
                                                               Shannon M. Draher (0074304)
                                                               7266 Portage Street, N.W., Suite D
                                                               Massillon, OH 44646
                                                               Telephone:    (330) 470-4428
                                                               Facsimile:    (330) 754-1430
                                                               Email: hans@ohlaborlaw.com
                                                                      sdraher@ohlaborlaw.com

                                                               Counsel for Plaintiff




                                        JURY DEMAND

      Plaintiff hereby demand a trial by jury on all issues so triable.

                                                      /s/ Robi J. Baishnab
                                                      Counsel for Plaintiff




                                                 11
